MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                      Aug 01 2019, 7:56 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                         CLERK
                                                                       Indiana Supreme Court
purpose of establishing the defense of res judicata,                      Court of Appeals
                                                                            and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Kristin Szczerbik                                      Curtis T. Hill, Jr.
Lawrence County Public                                 Attorney General of Indiana
Defender Agency                                        Robert J. Henke
Bedford, Indiana                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                           August 1, 2019
of the Parent–Child Relationship                           Court of Appeals Case No.
of: J.P. (Minor Child)                                     19A-JT-421
and                                                        Appeal from the Lawrence
                                                           Circuit Court
R.P. (Father),
                                                           The Hon. Andrea K. McCord,
Appellant-Respondent,                                      Judge
                                                           The Hon. Nathan G. Nikirk,
        v.                                                 Juvenile Referee
                                                           Trial Court Cause No.
The Indiana Department of Child
                                                           47C01-1810-JT-367
Services,
Appellee-Petitioner.



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019                  Page 1 of 20
                                               Case Summary
[1]   J.P. (“Child”) was born on May 13, 2011, to R.P. (“Father”) and A.C.

      (“Mother”1) (collectively, “Parents”). In May of 2015, Child was living with

      Mother and was removed from her home following a violent altercation

      between Mother and another woman over drugs and money. The Indiana

      Department of Child Services (“DCS”) petitioned to have Child adjudicated a

      child in need of services (“CHINS”), and the juvenile court did so. Despite

      some initial compliance with ordered services, Father relapsed on

      methamphetamine in September of 2016, which ultimately resulted in the

      revocation of the probation he was serving at the time and incarceration.

      Following Father’s incarceration, he did not engage with DCS again or

      complete any services. Following an arrest in February of 2017, Father also

      stopped participating in visitation.


[2]   In October of 2018, DCS filed its petition to terminate Parents’ parental rights

      to Child (“TPR Petition”). A hearing was held in January of 2019, at which

      Father testified that he had failed to engage with DCS due to incarceration,

      homelessness, and/or indigency. The DCS family case manager (“FCM”) and

      Child’s court-appointed special advocate (“CASA”) both testified that

      termination was in Child’s best interests and that DCS’s permanency plan was

      for adoption of Child by his current foster parents. On January 24, 2019, the




      1
          Mother does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 2 of 20
      juvenile court ordered termination of Father’s parental rights to Child. Father

      contends that the juvenile court’s judgment is clearly erroneous and that DCS

      denied him due process by failing to provide him with adequate access to

      services. Because we disagree, we affirm.



                            Facts and Procedural History
[3]   Child was born on May 13, 2011, to Parents. On June 1, 2015, Child was

      removed from Parents’ care following an altercation between Mother and

      another woman over drugs and money. Child was placed with relatives of

      Mother’s, where he remains. On June 3, 2015, DCS petitioned to have Child

      adjudicated a CHINS. On June 26, 2015, the State charged Father with Level 6

      felony domestic battery and Level 6 felony criminal confinement in cause

      number 47D01-1506-F6-727 (“Cause No. 727”). On September 2, 2015, the

      juvenile court found Child to be a CHINS and ordered that Parents complete

      several services. The same day, Father pled guilty as charged in Cause No. 727

      and was sentenced to two and one-half years of incarceration with one and one-

      half suspended to probation.


[4]   On December 8, 2015, the juvenile court issued an order indicating, inter alia,

      that Parents had not enhanced their abilities to parent Child, complied with

      services, or visited Child. The juvenile court noted that Father had neither

      remained in contact with DCS nor completed a substance-abuse evaluation.

      The juvenile court issued another periodic case review on March 9, 2016, in

      which it noted that Parents were now compliant with Child’s case plan and

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 3 of 20
      cooperating with DCS. On September 2, 2016, the juvenile court’s periodic

      case review indicated that Mother was no longer compliant with Child’s case

      plan, although Father still was. The permanency plan for Child was still

      reunification, with a projected date of December 1, 2016.


[5]   On September 29, 2016, Father tested positive for methamphetamine,

      marijuana, and tramadol and was arrested. On October 3, 2016, Father

      admitted that he had violated the terms of his probation in Cause No. 727 and

      was released four days later, and, on November 16, the trial court re-imposed

      Father’s suspended sentence of 451 days. Also on November 16, 2016, the

      juvenile court found that Father was no longer compliant with Child’s case plan

      due to his arrest and incarceration.


[6]   On March 8, 2017, the juvenile court held a permanency hearing. By this time,

      Child had been removed from Father’s care for approximately twenty-three

      months. The juvenile court found that Father was not in compliance with the

      case plan because he had been incarcerated for violation of the terms of his

      probation in Cause No. 727 from September 29 to October 7, 2016. The court

      changed the permanency plan to a concurrent plan of reunification and

      adoption. On March 15, 2017, Father admitted that he had again violated the

      terms of his probation in Cause No. 727, and the trial court ordered that he

      execute his previously-suspended sentence. Father was released from

      incarceration in July of 2017.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 4 of 20
[7]   On August 23, 2017, the juvenile court held another permanency hearing.

      Child had been in the same relative placement for over two years and was

      progressing well. The juvenile court also found that Father had completed a

      portion of the Crossover drug-rehabilitation program while incarcerated.

      Father, however, had failed to set up the post-incarceration portion of the

      program, missed an appointment with Centerstone, and had no contact with

      DCS upon his release from incarceration. While Father had made one

      unsuccessful attempt to contact DCS, he could not provide reliable contact

      information and had made no further attempts. Following the hearing, the

      juvenile court changed the permanency plan to adoption.


[8]   On January 10, 2018, the juvenile court held a review hearing. The juvenile

      court found that Father had not complied with Child’s case plan, had not

      participated in any services or maintained contact with DCS, had not enhanced

      his ability to fulfill his parental obligations, had not visited Child, and had not

      cooperated with DCS. On June 28, 2018, the State charged Father with Level 6

      felony domestic battery and Class A misdemeanor intimidation in cause

      number 36COl-1806-F6-269 (“Cause No. 269”).


[9]   On September 19, 2018, the juvenile court held a permanency hearing. The

      juvenile court found that Child had been in the same relative placement for

      approximately twenty-seven months and was progressing well in his placement.

      The juvenile court also found that Father had not complied with Child’s case

      plan. The juvenile court found that it was “most appropriate and consistent”



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 5 of 20
       with Child’s best interests “to have a proceeding to terminate the parent–child

       relationship and be placed for adoption.” Ex. Vol. p. 58.


[10]   On September 27, 2018, the State charged Father with Level 6 felony marijuana

       possession, Class B misdemeanor marijuana possession, and Class C

       misdemeanor paraphernalia possession in cause number 40C01-1809-F6-359

       (“Cause No. 359”). Father was arrested in Cause No. 359 on October 24, 2018.

       Meanwhile, on October 16, 2018, Father had pled guilty in Cause No. 269 to

       intimidation, and the trial court sentenced him to 365 days of incarceration

       with 235 days suspended. On October 30, 2018, DCS filed its TPR Petition.

       On November 26, 2018, the State charged Father with Class B misdemeanor

       marijuana possession in cause number 40D01-1811-CM-597 (“Cause No.

       597”). Eventually, a bench trial was set for February 28, 2019.


[11]   On January 18, 2019, the juvenile court conducted an evidentiary hearing on

       the TPR Petition. At the hearing, Father testified that had been incarcerated in

       Jennings County in Cause No. 359 for approximately four months and that he

       had stopped engaging with DCS after relapsing with methamphetamine in

       2016. Father had, in fact, been incarcerated for approximately fourteen out of

       the previous twenty-four months, including incarceration in Jackson County for

       intimidation in Cause No. 269. Father testified that he had been living in his

       car prior to his Jackson County incarceration, that he had not visited with Child

       in more than eighteen months, and that he had not engaged in services when he

       was not incarcerated because he was homeless.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 6 of 20
[12]   According to Child’s foster mother, when he was placed with her in June of

       2015, he was terrified, severely behind regarding things he should have known

       for a child his age, and he had a severe speech delay. As of the day of the

       termination hearing, his foster mother described Child as smart, very social,

       and funny. Child’s foster mother testified that she believed it was in Child’s

       best interests to stay with her and her husband and agreed that it would be

       detrimental to Child “if this process is drug on longer.” Tr. Vol. II p. 95. Child

       has never asked about Father.


[13]   FCM Melissa Sears testified that Child has been in the same relative placement

       for approximately three and one-half years and has never been returned to

       either Parent’s care. After Father’s arrest for using methamphetamine and

       marijuana and subsequent release in the fall of 2016, he stopped engaging in

       random drug screens and quit his individual therapy. While Father continued

       visits until he was arrested again in February of 2017, he has not visited Child

       since. FCM Sears never received any communication from Father but

       eventually found him incarcerated in September of 2018 after searching for

       several months. FCM Sears went to the jail to serve Father a summons but was

       not permitted to see him. FCM Sears left her card for Father but never heard

       back. FCM Sears testified that Father did not maintain contact with DCS,

       inform DCS of any changes of address, inform DCS of his arrests or criminal

       charges, maintain appropriate housing, complete a substance abuse assessment,

       or obey the law.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 7 of 20
[14]   As for Child’s progress, FCM Sears testified that he was doing well in current

       placement and was engaging in therapy to address some issues with acting out.

       Child had developed a good routine in his foster placement and called his foster

       parents “mom” and “buddy.” Tr. p. 71. DCS’s plan was for Child to be

       adopted by his foster family. FCM Sears testified that it is in Child’s best

       interests to terminate Parents’ parental rights and for him to be adopted because

       he needs stability, is receiving the care he needs in his foster placement, and has

       been in the same stable and loving home for the past three and one-half years.


[15]   Child’s CASA Paul Smoot tried to contact Father during the CHINS case but

       was not successful. Father’s own legal counsel did not have Father’s contact

       information. CASA Smoot had had contact with Child at least fifteen times in

       the nineteen months since his appointment in his foster home, at his school

       when Child was playing basketball, and at a birthday party outside the foster

       home. CASA Smoot observed that Father had not adhered to the court-ordered

       services, and, after Father was released from one of his incarcerations, he

       “disappeared for over a year where nobody could find him until DCS located

       him in the Jackson County Jail, once again.” Tr. Vol. II p. 107. CASA Smoot

       testified that it was in Child’s best interests for the juvenile court to terminate

       Parents’ parental rights to Child. In CASA Smoot’s opinion, adoption by

       Child’s current foster family is in his best interests, because they have provided

       him with a loving, stable home in which he has continued contact with other

       members of his extended family.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 8 of 20
[16]   On January 24, 2019, the court ordered termination of Parents’ parental rights

       to Child. The juvenile court’s termination order provides, in part, as follows:


               1.      On June 1, 2015, [Child] was removed from Mother and
               Father on an emergency basis due to allegations of abuse and/or
               neglect.
               2.      Father has been incarcerated 14 of the last 24 months and
               Father had issues of homelessness prior to his incarceration.
               3.      Father has not kept in contact with DCS and has not
               visited with the child since February, 2017.
               […]
               6.      The child was placed on June 1, 2015 with the foster
               family with whom he [] still resides. The foster family is pre-
               adoptive and desires to move forward with said adoption.
               7.      The parents have failed to participate with DCS services
               and have failed to comply with the dispositional decree.
               8.      Mother and Father have had substantial issues with
               homelessness and drug abuse.
               9.      [Child] is extremely bonded with his foster placement, his
               siblings in the foster home, and his environment.
               10. The CASA is Mr. Paul Smoot.
               11. The CASA testified that [Child] is well cared for by his
               foster family and that [Child] is doing very well.
               12. The CASA has been involved in this case since June,
               2017. During that time period the CASA made approximately
               15 visits to see the child in Greenwood, Indiana and the CASA
               attended all Court hearings.
               13. The CASA has also talked extensively with [Child]’s
               school teachers, school counselors and his therapist.
               l4.     The CASA testified that he attempted to set up a time to
               talk with [Father] in July, 2017. Further, the CASA testified that
               he attended the review hearings during the pendency of this case
               and that [Father]’s whereabout[s] were unknown and could not
               be ascertained from [Father]’s counsel during the pendency of the
               case.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 9 of 20
               15. Lastly, the CASA testified it is in [Child]’s best interest[s]
               to remain in the foster home and be adopted by his foster
               placement as the foster parents have provided a loving home and
               care deeply about the minor child. The CASA testified that
               [Child] is extremely bonded with his foster parents and that
               [Child] is tired of being a foster child and wants to be adopted by
               his foster parents.
               [….]
                      The Child has been removed from the home and custody
               of Mother and Father and has been under the supervision of
               DCS for at least fifteen (15) of the most recent twenty-two (22)
               months, and has been removed from his Mother and Father for
               more than six (6) months pursuant to the terms of the
               dispositional decree.
                      There is a reasonable probability that:
                      The conditions which resulted in Child’s removal and
               continued placement outside the home will not be remedied by
               Mother and Father;
                      That continuation of the parent-child relationship poses a
               threat to Child’s well[-]being.
                      Termination of parental rights is in Child’s best interests.
                      There is a satisfactory plan for the care and treatment of
               the Child, that being adoption.

       Order pp. 3–4, 6.


                                  Discussion and Decision
[17]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further,

       we acknowledge that the parent–child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 10 of 20
       constitutional dimension, the law allows for the termination of those rights

       when parents are unable or unwilling to meet their responsibilities as parents.

       In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the children’s

       interests in determining the appropriate disposition of a petition to terminate

       the parent–child relationship. Id.


[18]   In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Invol. Term. of Parental

       Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only consider

       the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id. In deference to the juvenile court’s unique position to

       assess the evidence, we set aside the juvenile court’s findings and judgment

       terminating a parent–child relationship only if they are clearly erroneous. Id. A

       finding of fact is clearly erroneous when there are no facts or inferences drawn

       therefrom to support it. Id. A judgment is clearly erroneous only if the legal

       conclusions made by the juvenile court are not supported by its findings of fact

       or the conclusions do not support the judgment. Id.


[19]   Indiana Code section 31-35-2-4(b) governs what DCS must allege and establish

       to support a termination of parental rights:

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 11 of 20
               (A) that […] the following is true:
                      (i) The child has been removed from the parent for at least
                      six (6) months under a dispositional decree.
                      [….]
               (B) that one (1) of the following is true:
                      (i) There is a reasonable probability that the conditions
                      that resulted in the child’s removal or the reasons for
                      placement outside the home of the parents will not be
                      remedied.
                      (ii) There is a reasonable probability that the continuation
                      of the parent–child relationship poses a threat to the well-
                      being of the child.
                      […]
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       Ind. Code § 31-35-2-4(b)(2).


[20]   Father contends that DCS failed to establish that termination is in the best

       interests of Child or that there is a satisfactory plan for the care and treatment of

       Child. Father also claims that DCS’s failure to provide him with adequate

       services deprived him of substantive due process.


                                     I. Child’s Best Interests
[21]   Father contends that insufficient evidence supports the juvenile court’s

       conclusion that termination is in Child’s best interests. We are mindful that in

       determining what is in the best interests of Child, the juvenile court is required

       to look beyond the factors identified by DCS and look to the totality of the

       evidence. McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185,

       203 (Ind. Ct. App. 2003). In doing so, the juvenile court must subordinate the
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 12 of 20
       interests of the parents to those of the children involved. Id. Moreover, we

       have previously determined that the testimony of a child’s CASA and FCM

       regarding the child’s need for permanency supports a finding that termination is

       in the child’s best interests. See id. (“The testimony of [FCM] Fields and

       [CASA] Dr. Heumann alone is sufficient to support the court’s conclusion that

       termination is in the children’s best interests.”).


[22]   FCM Sears testified that it is in Child’s best interests to terminate Parents’

       parental rights and for him to be adopted because Child needs stability, is

       receiving the care he needs in his foster placement, and has been in the same

       stable and loving home for the past three and one-half years. CASA Smoot

       agreed that it was in Child’s best interests for the juvenile court to terminate

       Parents’ parental rights to Child. CASA Smoot testified that adoption with his

       current foster family would provide Child a loving, stable home in which he has

       continued contact with other extended family members. While this testimony

       is likely sufficient by itself to support a conclusion that termination is in Child’s

       best interests, there is more.


[23]   The record contains ample and undisputed evidence that Father has significant

       issues with substance abuse, incarceration, and homelessness, much of which

       evidence was provided by Father himself. There is also no dispute that Father

       has not successfully completed even one service ordered by the juvenile court,

       has not kept in contact with DCS, and has not visited Child since February of

       2017. In addition, the record indicates that Child is thriving since his removal

       from Father’s care. When Child was placed with his foster family in June of

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 13 of 20
       2015, he was terrified and developmentally delayed. As of the termination

       hearing, Child was doing well in current placement and was engaging in

       therapy to address some issues with acting out. Child has developed a good

       routine in his foster placement and calls his foster parents “mom” and “buddy.”

       Tr. p. 71. FCM Sears described Child’s placement as a “stable and loving

       home[,]” while CASA Smoot described it as “a loving, stable home where

       [Child] also has contact with extended family.” Tr. Vol. II pp. 71, 108.


[24]   Father argues, essentially, that he should be given more time to prove that he

       can be a good parent to Child, relying on the decisions in In re G.Y., 904 N.E.2d
1257 (Ind. 2009); Rowlett v. Vanderburgh County Office of Family & Children, 841
N.E.2d 615 (Ind. Ct. App. 2006), trans. denied; and In re J.M., 908 N.E.2d 191

       (Ind. 2009). None of these cases help Father, as they are all easily

       distinguished.


[25]   In G.Y., the mother committed a crime before her child’s conception. 904
N.E.2d at 1258. Several years later, the mother was arrested and sentenced for

       her part in the crime after her child had been born. Id. at 1258–59. Upon

       mother’s arrest, she arranged for childcare, but that care later failed, and DCS

       took custody of G.Y. Id. at 1259. On transfer, the Indiana Supreme Court

       concluded there was insufficient evidence to establish that termination was in

       G.Y.’s best interests. In doing so, the Court noted that the mother had taken

       what steps she could while incarcerated to better herself, including completing

       college classes that would help her provide permanency for the child upon her

       release, making arrangements for housing and employment upon her release,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 14 of 20
       completing a drug-rehabilitation program, and completing a parenting class. Id.

       at 1262. The mother had also maintained a consistent, positive relationship

       with G.Y., and, additionally, there was no evidence the mother had a pattern of

       criminal activity likely to continue upon her release from prison. Id. at 1262–

       63. The Court also noted that Mother was likely to be released soon. Id.


[26]   The facts of this case contrast sharply with those in G.Y. Father’s criminal

       conduct arose shortly after the underlying CHINS case began and continued

       throughout the case, and he was again incarcerated and awaiting trial on two

       pending criminal cases by the time of the hearing on the TPR Petition. Father

       did not complete a single service ordered by the court, has not visited Child

       since February of 2017, has never been in consistent contact with DCS (even

       when not incarcerated), and has taken no perceptible steps to improve himself

       by furthering his education or otherwise improving his employment prospects.

       Father’s one tangible attempt at self-improvement, participation in the

       Crossover program while incarcerated, did not take: Father did not implement

       the post-incarceration phase of the program and has been charged with four

       drug-related crimes since. The facts of this case are clearly a far cry from those

       in G.Y.


[27]   Father also seems to argue that his case is analogous to Rowlett. In Rowlett, an

       incarcerated parent who was set to be released from prison just six weeks after

       the scheduled termination filed for a continuance, which request was denied.

       Id. at 618–19. The parent in Rowlett had not had a prior opportunity to engage



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 15 of 20
       in reunification services. Id. at 617–18. Moreover, while incarcerated, the

       parent in Rowlett


               took steps and made a good-faith effort to better himself as a
               person and as a parent. […] Father had participated in nearly
               1,100 hours of individual and group services, including services
               in encounters, anger management and impulse control, parenting
               skills, domestic violence, self-esteem, self-help, and substance
               abuse. Father had also earned twelve hours of college credit
               through Ball State University, maintaining a 2.33 grade point
               average, and at the time of the termination hearing was enrolled
               in an additional eighteen hours.

       Id. at 622. We concluded that the juvenile court abused its discretion in

       denying the parent’s request to continue the hearing because under the

       circumstances he was entitled to “a sufficient period following his release to

       demonstrate his willingness and ability to assume parental duties.” Id. at 619.

       As with G.Y., Rowlett is clearly distinguishable from this case, as Father wasted

       his opportunities to avail himself of services and took no perceptible steps to

       improve himself or his situation.


[28]   Finally, Father’s reliance on J.M. is misplaced. In J.M., the juvenile court

       denied DCS’s TPR petition based, in part, upon evidence that the parents were

       being released early from prison and had completed programs during their

       incarcerations, meaning that the child’s permanency was not prejudiced by

       waiting upon parents’ release and waiting to further judge their fitness. J.M.,
908 N.E.2d at 194–96. After a panel of this court reversed the juvenile court’s

       denial of the TPR petition, the parents sought transfer, arguing that the court of


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 16 of 20
       appeals had not found the juvenile court’s findings to be clearly erroneous and

       had not relied upon the evidence most favorable to the juvenile court’s

       judgment. Id.


[29]   The Indiana Supreme Court granted transfer and agreed with parents that the

       record supported the juvenile court’s decision that the parents’ “ability to

       establish a stable and appropriate life upon release can be observed and

       determined within a relatively quick period of time. Thus, the child’s need of

       permanency is not severely prejudiced.” Id. at 196. The Indiana Supreme

       Court concluded that the juvenile court’s order was not clearly erroneous and

       affirmed the juvenile court. Id. J.M. largely addresses the standard of review in

       these cases, which is highly deferential, and by which “[a]n appellate court may

       not substitute its own judgment for that of the trial court if any evidence or

       legitimate inferences support the trial court’s judgment.” Best v. Best, 941
N.E.2d 499, 502 (Ind. 2011). Because J.M. stands for the proposition that the

       juvenile court’s findings should not be disturbed if supported by the evidence,

       J.M. is not really applicable here, where the juvenile court made findings

       sufficient to terminate Father’s parental rights, and those findings are

       unchallenged. Father has failed to establish error in this regard.


                      II. Plan for Care and Treatment of Child
[30]   Father briefly seems to argue that DCS failed to establish that it has a

       satisfactory plan for the care and treatment of Child. DCS’s plan for the Child

       if the juvenile court granted termination is adoption by his current foster


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 17 of 20
       parents. “For a plan to be ‘satisfactory,’ for purposes of the statute, it ‘need not

       be detailed, so long as it offers a general sense of the direction in which the

       child will be going after the parent–child relationship is terminated.’” Lang v.

       Starke Cty. Office of Family & Children, 861 N.E.2d 366, 374 (Ind. Ct. App. 2007)

       (quoting In re Termination of Parent–Child Relationship of D.D., 804 N.E.2d 258,

       268 (Ind. Ct. App. 2004), trans. denied), trans. denied. DCS’s plan for adoption

       by Child’s current foster family easily satisfies this test, as even “(a)ttempting to

       find suitable parents to adopt [the Children] is clearly a satisfactory plan.” Id. at

       375 (citing Matter of A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997)). In any

       event, DCS’s plan is more than just a general sense of direction, as FCM Sears

       and CASA Smoot both testified that the permanency plan for Child was for his

       current foster parents to adopt him. Father has failed to establish error in this

       regard.


                                            III. Due Process
[31]   Father also argues that DCS failed to provide services to him during the CHINS

       case. As an initial matter, there is no indication that Father raised this issue in

       the juvenile court. To preserve a claim for review, “counsel must object to the

       trial court’s ruling and state the reasons for the objection.” Durden v. State, 99
N.E.3d 645, 651 (Ind. 2018). Father has waived this issue for appellate review.

       Id. We choose to address this claim on its merits despite Father’s waiver.


[32]   First, it is worth noting that proof of services offered parents is not an element

       of termination proceedings. See In re H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 18 of 20
Ohio App. 2009) (“failure to provide services does not serve as a basis on which to

       directly attack a termination order as contrary to law”). That said, even if DCS

       had been required to establish proof of services, it did so. The record is clear

       that Father was provided services, and during 2016 he was cooperating with

       those services to the point where it appeared he would be engaging in a trial

       home visit with Child. Father, however, admitted that he stopped engaging

       with DCS after he relapsed on methamphetamine in 2016 because he was either

       homeless and/or in and out of jail. Father also admitted that while

       incarcerated he did not reach out to DCS, claiming that he was indigent and did

       not even have enough money to send a letter. There is no indication that DCS

       failed to provide Father services.


[33]   Finally, Father has not demonstrated that he requested additional services from

       DCS. See Prince v. Allen Cty. DCS, 861 N.E.2d 1223, 1231 (Ind. Ct. App. 2007)

       (“[T]he responsibility to make positive changes will stay where it must, on the

       parent. If the parent feels the services ordered by the court are inadequate to

       facilitate the changes required for reunification, then the onus is on the parent

       to request additional assistance from the court or DCS.”). The record indicates

       that after Father was released from incarceration, he “disappeared for over a

       year where nobody could find him until DCS located him in the Jackson

       County Jail, once again” in early fall of 2018. Tr. Vol. II p. 107. Father failed

       to stay in contact with DCS or the CASA in order to be offered services and

       therefore has no basis to complain now. See Jackson v. Madison Cty. Dep’t of

       Family & Children, 690 N.E.2d 792, 793 (Ind. Ct. App. 1998) (“A parent may


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 19 of 20
       not sit idly by for such an extended period without asserting a need and desire

       for services and then successfully argue that [he] was denied services to assist

       [him] with [his] parenting.”), trans. denied. Father has failed to establish that he

       was denied due process.


[34]   The judgment of the juvenile court is affirmed.


       Crone, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-421 | August 1, 2019   Page 20 of 20